     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 1 of 13 Page ID #:1




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E: youssef@pricelawgroup.com
     E: tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Marco Andrade Rios
 9
                       UNITED STATES DISTRICT COURT
10                IN THE CENTRAL DISTRICT OF CALIFORNIA
11
     MARCO ANDRADE RIOS,                       Case No.: 2:21-cv-00265
12
13               Plaintiff,                    COMPLAINT AND DEMAND FOR
14
                                               JURY TRIAL FOR VIOLATIONS
           v.                                  OF:
15
16                                                 1. Telephone Consumer Protection
     CITIBANK, N.A.,                                  Act, 47 U.S.C. § 227 et seq.;
17
                                                   2. CAL. CIV. CODE § 1788 et seq.;
18               Defendant.                           and
19
                                                   3. Intrusion Upon Seclusion

20
21
22
                 COMPLAINT AND DEMAND FOR JURY TRIAL
23
24         Plaintiff Marco Andrade Rios (“Plaintiff” or “Mr. Andrade Rios”), by and
25   through his attorneys, alleges the following against Defendant Citibank, N.A.
26
     (“Citi” or “Defendant”):
27
28
                                             -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 2 of 13 Page ID #:2




 1                                     INTRODUCTION
 2         1.    Count I of Plaintiff’s Complaint is based upon the Telephone
 3
     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
 5   statute that broadly regulates the use of automated telephone equipment. Among
 6
     other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7
 8   use of automatic dialers or prerecorded messages, and delegates rulemaking
 9
     authority to the Federal Communications Commission (“FCC”).
10
11         2.    Count II of Plaintiff’s Complaint is based upon the Rosenthal Fair
12   Debt Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
13
     prohibits debt collectors from engaging in abusive, deceptive and unfair practices
14
15   in connection with the collection of consumer debts.
16
           3.    Count III of Plaintiff’s Complaint is based upon the Invasion of
17
18   Privacy Intrusion upon Seclusion, as derived from § 652B of the Restatement
19
     (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
20
21   otherwise, upon the solitude or seclusion of another or his private affairs or
22   concerns… that would be highly offensive to a reasonable person.”
23
                            JURISDICTION AND VENUE
24
25         4.    Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
26
     U.S.C. 1331.
27
28
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 3 of 13 Page ID #:3




 1         5.       Supplemental Jurisdiction of this court arises under 28 U.S.C. § 1367
 2   because the state law claims are so related to the claims in the action within such
 3
     original jurisdiction that they form part of the same case or controversy under
 4
 5   Article III of the US Constitution.
 6
           6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 7
 8   substantial part of the events or omissions giving rise to the claim occurred in this
 9
     District. Because Defendant transacts business here, personal jurisdiction is
10
11   established.
12                                         PARTIES
13
           7.       Plaintiff is a natural person residing in California.
14
15         8.       Plaintiff is a “debtor” as defined by Cal. Civ. Code §1788.2(h).
16
           9.       Defendant is a “debt collector” as defined by           Cal. Civ. Code
17
18   §1788.2(c).
19
           10.      Defendant is attempting to collect on a “consumer debt” as defined
20
21   by Cal. Civ. Code §1788.2(f).
22         11.      Defendant is a global bank that provides credit cards, loans, banking
23
     and other financial services to consumers. Defendant can be served at its principal
24
25   place of business located at 701 East 60th Street North, Sioux Falls, South Dakota
26
     57104.
27
28
                                                 -3-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 4 of 13 Page ID #:4




 1         12.    Defendant acted through its agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3
     representatives, and insurers.
 4
 5                            FACTUAL ALLEGATIONS
 6
           13.    Defendant is attempting to collect an alleged debt from Plaintiff.
 7
 8         14.    In or around June 2020, in an attempt to collect on an alleged
 9
     consumer account, Defendant began contacting Plaintiff on his cellular phone
10
11   number ending in 6704.
12         15.    On or about June 2, 2020, Plaintiff answered a call from Defendant.
13
     After picking up the call, Plaintiff noticed an unusually long delay and recalls
14
15   hearing a series of beeps or tones before the representative began speaking,
16
     consistent with the use of an automatic dialing system.
17
18         16.    The representative indicated that Defendant was attempting to collect
19
     a debt.
20
21         17.    Plaintiff apologized because he was not able to make a payment,
22   explained that he had been out of work for the last few months, and that the
23
     COVID-19 global pandemic had made his situation much worse.
24
25         18.    Further, Plaintiff requested to be contacted through the mail only.
26
           19.    Despite explaining his current situation, that he was out of work, that
27
28   he was affected by the global pandemic and that he wanted to be contacted through
                                              -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 5 of 13 Page ID #:5




 1   the mail only, Defendant continued its assault of harassing automated debt
 2   collection calls to Plaintiff’s cellular phone.
 3
           20.    Defendant went so far as calling Plaintiff multiple times on June 3,
 4
 5   2020, the day after Plaintiff explained his hardship and requested to be contacted
 6
     through the mail only.
 7
 8         21.    Between June 2, 2020 and October 31, 2020, Defendant called
 9
     Plaintiff on his cellular phone approximately four hundred and twenty (420) times.
10
11         22.    Defendant went as far as calling Plaintiff on his cellular phone up to
12   eight (8) times in one day.
13
           23.    Upon information and belief, Defendant also called and texted, or
14
15   attempted to call and text friends and family of Plaintiff, with the intention that they
16
     would communicate to Plaintiff that Defendant was attempting to collect a debt
17
18   from him, causing Plaintiff additional embarrassment and distress.
19
           24.    Upon information and belief, Defendant called Plaintiff and delivered
20
21   prerecorded or artificial voice messages.
22         25.    Upon information and belief, Defendant’s automatic dialer failed to
23
     return to the on-hook state within 60 seconds of completion of dialing.
24
25         26.    Upon information and belief, the phone system used by Defendant
26
     places more calls than there are collection representatives available, resulting in
27
28   more calls made to Plaintiff.
                                                 -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 6 of 13 Page ID #:6




 1         27.    Upon information and belief, use of the automated telephone dialing
 2   system by Defendant allowed Defendant to call Plaintiff more times than it
 3
     otherwise would have been able to had it dialed manually, increasing the harassing
 4
 5   nature of the calls.
 6
           28.    Upon information and belief, Defendant’s phone system is capable of
 7
 8   placing tens of thousands of automated phone calls a day.
 9
           29.    Upon information and belief, Defendant’s representatives did not
10
11   review Plaintiff’s account notes and/or file prior to a collection call being made to
12   him by Defendant’s automated phone system.
13
           30.    Defendant’s conduct was done willfully and knowingly.
14
15         31.    Defendant was aware that Plaintiff could not make a payment, that he
16
     was out of a job, that he was affected by the pandemic, and that he revoked consent
17
18   to be called, and despite this, Defendant continued to place automated debt
19
     collection calls to Plaintiff’s cellular phone.
20
21         32.    Defendant’s calls were excessive and done with the purpose of
22   attempting to harass Plaintiff into making a payment on the account.
23
           33.    The conduct was not only willful but done with the intention of
24
25   causing Plaintiff such distress, so as to induce him to pay the debt.
26
           34.    Further, the conduct was done with such frequency so as to harass
27
28   Plaintiff and cause him great annoyance.
                                                 -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 7 of 13 Page ID #:7




 1         35.    Plaintiff attempted to explain his situation and request that Defendant
 2   contact him through the mail only in an attempt to get the calls to stop, however,
 3
     Defendant continued to lay siege on Plaintiff’s cellular phone with automated debt
 4
 5   collection calls.
 6
           36.    Moreover, Plaintiff’s wife, three children and sister all financially
 7
 8   depend on him.
 9
           37.    The global pandemic caused Plaintiff to be out of work and caused
10
11   him a great deal of emotional distress and mental pain and anguish.
12         38.    Defendant’s incessant automated collection calls added a tremendous
13
     amount of emotional distress and mental pain and anguish to Plaintiff.
14
15         39.    Defendant’s conduct is especially egregious because it knew that
16
     Plaintiff, like millions of other Americans, was significantly affected by the
17
18   unprecedented and global pandemic.
19
           40.    Plaintiff attempted to explain to Defendant the hardship he was going
20
21   through in an effort to get the calls to stop, however, Defendant continued to place
22   a significant amount of calls to Plaintiff on an almost daily basis.
23
           41.    Defendant’s intrusion upon Plaintiff’s seclusion was highly offensive
24
25   to the reasonable person and far exceeded reasonable collection efforts.
26
     Defendant’s conduct was especially unreasonable because it called relentlessly
27
28   shortly after Plaintiff had explained he was not able to make a payment, that he was
                                               -7-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 8 of 13 Page ID #:8




 1   out of work, that he was affected by the pandemic and that he wanted to be
 2   contacted through the mail only.
 3
           42.      Defendant acted maliciously and subjected Plaintiff to oppression.
 4
 5         43.      Due to Defendant’s actions, Plaintiff has suffered from immense
 6
     emotional and mental pain and anguish, including but not limited to, stress, anxiety,
 7
 8   headaches, sleepless nights, embarrassment and humiliation.
 9
                                          COUNT I
10                       (Violations of the TCPA, 47 U.S.C. § 227)
11
           44.      Plaintiff incorporates by reference all of the above paragraphs of this
12
13   Complaint as though fully stated herein.
14         45.      Defendant violated the TCPA. Defendant’s violations include, but are
15
     not limited to the following:
16
17               a. Within four years prior to the filing of this action, on multiple
18
                    occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
19
20                  which states in pertinent part, “It shall be unlawful for any person
21
                    within the United States . . . to make any call (other than a call made
22
23                  for emergency purposes or made with the prior express consent of the
24                  called party) using any automatic telephone dialing system or an
25
                    artificial or prerecorded voice — to any telephone number assigned to
26
27
28
                                                -8-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 9 of 13 Page ID #:9




 1                  a . . . cellular telephone service . . . or any service for which the called
 2                  party is charged for the call.
 3
                 b. Within four years prior to the filing of this action, on multiple
 4
 5                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
 6
                    using an artificial prerecorded voice or an automatic telephone dialing
 7
 8                  system and as such, Defendant knowing and/or willfully violated the
 9
                    TCPA.
10
11         46.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
12   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
13
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
14
15   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
16
     to an award of one thousand five hundred dollars ($1,500.00), for each and every
17
18   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19
                                        COUNT II
20                      (Violations of CAL. CIV. CODE § 1788 et seq.)
21
           47.      Plaintiff incorporates by reference all of the above paragraphs of this
22
23   Complaint as though fully stated herein.
24         48.      Defendant violated the RFDCPA. Defendant’s violations include, but
25
     are not limited to, the following:
26
27
28
                                                     -9-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 10 of 13 Page ID #:10




 1                a. Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 2                  telephone to ring repeatedly or continuously to annoy the person
 3
                    called;
 4
 5                b. Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 6
                    attempting to collect a consumer debt without complying with the
 7
 8                  provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
 9
                    United States Code (Fair Debt Collection Practices Act).
10
11                     i.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
12                          U.S.C. § 1692d by engaging in conduct, the natural
13
                            consequence of which is to harass, oppress or abuse any person
14
15                          in connection with the collection of the alleged debt;
16
                      ii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
17
18                          U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
19
                            engaging Plaintiff in telephone conversations repeatedly; and
20
21                   iii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
22                          U.S.C. § 1692f by using unfair or unconscionable means in
23
                            connection with the collection of an alleged debt;
24
25          49.     Defendant’s acts, as described above, were done intentionally with the
26
      purpose of coercing Plaintiff to pay the alleged debt.
27
28
                                                 - 10 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 11 of 13 Page ID #:11




 1             50.   Defendant was aware of Plaintiff’s personal issues, that he could not
 2    make a payment, that he was out of work, that he was affected by the pandemic and
 3
      that he requested to be contacted through the mail only. Despite this, Defendant
 4
 5    continued to call Plaintiff at all hours of the day in an attempt to harass him to pay
 6
      the debt.
 7
 8             51.   As a result of the foregoing violations of the RFDCPA, Defendant is
 9
      liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
10
11    costs.
12                                        COUNT III
13                                (Intrusion Upon Seclusion)
14             52.   Plaintiff incorporates by reference all of the above paragraphs of this
15
      Complaint as though fully stated herein.
16
17             53.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion
18
      upon seclusion as, “One who intentionally intrudes… upon the solitude or
19
20    seclusion of another, or his private affairs or concerns, is subject to liability to the
21
      other for invasion of privacy, if the intrusion would be highly offensive to a
22
23    reasonable person”.
24             54.   Defendant violated Plaintiff’s privacy. Defendant’s violations
25
      include, but are not limited to, the following:
26
27
28
                                                 - 11 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 12 of 13 Page ID #:12




 1                a. Defendant intentionally intruded, physically or otherwise, upon
 2                   Plaintiff’s solitude and seclusion by engaging in harassing phone calls
 3
                     in an attempt to collect on an alleged debt despite Plaintiff’s request
 4
 5                   for the calls to cease.
 6
                  b. The number and frequency of the telephone calls to Plaintiff by
 7
 8                   Defendant after Plaintiff’s request for the calls to cease constitute an
 9
                     intrusion on Plaintiff's privacy and solitude.
10
11                c. Defendant’s conduct would be highly offensive to a reasonable person
12                   as Plaintiff received calls that often-interrupted Plaintiff’s work.
13
                  d. Defendant’s acts, as described above, were done intentionally with the
14
15                   purpose of coercing Plaintiff to pay the alleged debt.
16
            55.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant
17
18    is liable to Plaintiff for actual damages.
19
                                    PRAYER FOR RELIEF
20
21          WHEREFORE, Plaintiff Marco Andrade Rios, respectfully requests
22    judgment be entered against Defendant Citibank, N.A., for the following:
23
                     A.     Statutory damages pursuant to 47 U.S.C. § (b)(3)(B) and 47
24
25                          U.S.C. § (b)(3)(C);
26
                     B.     Declaratory judgment that Defendant violated the RFDCPA;
27
28                   C.     Statutory damages pursuant to Cal. Civ. Code §1788.30(b);
                                                   - 12 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:21-cv-00265-VAP-GJS Document 1 Filed 01/12/21 Page 13 of 13 Page ID #:13




 1                 D.     Actual damages pursuant to Cal. Civ. Code §1788.30;
 2                 E.     Costs and reasonable attorneys’ fees pursuant to Cal. Civ.
 3
                          Code §1788.30(c);
 4
 5                 F.     Punitive damages to be determined at trial, for the sake of
 6
                          example and punishing Defendant for its malicious conduct,
 7
 8                        pursuant to Cal. Civ. Code § 3294;
 9
                   G.     Awarding Plaintiff any pre-judgment and post-judgment
10
11                        interest as may be allowed under the law; and
12                 H.     Any other relief that this Honorable Court deems appropriate.
13
                                  DEMAND FOR JURY TRIAL
14
15       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial
16
      by jury of all issues triable by jury.
17
18
            Respectfully submitted this 12th day of January 2021.
19
20                                             By: /s/ Youssef H. Hammoud
21                                             Youssef H. Hammoud (SBN: 321934)
                                               PRICE LAW GROUP, APC
22                                             6345 Balboa Blvd., Suite 247
23                                             Encino, CA 91316
                                               T: (818) 600-5596
24
                                               F: (818) 600-5496
25                                             E: youssef@pricelawgroup.com
26                                             Attorneys for Plaintiff,
                                               Marco Andrade Rios
27
28
                                                - 13 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
